DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged the claims filed 02/07/2022.
Claims 1, 4, 8, 13, 15-16, 23-25, 27-28, 30, 33-34 and 36 are pending in the application. Claims 1, 24, 34 and 36 are currently amended. Claims, 4, 8, 13, 15-16, 23, 25, 27-28, 30 and 33 are previously presented. Claims 2-3, 5-7, 9-12, 14, 17-22, 26, 29, 31-32 and 35 are cancelled. Rest of the claims are previously presented.  Claims 1, 4, 8, 13, 15-16, 23-25, 27-28, 30, 33-34 and 36  are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 13, 15-16, 23-25, 27-28, 30, 33-34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for reducing aflatoxin in a corn gluten while maintaining color”. The phrase “maintaining color” renders the claim indefinite, for the reason that absent a standard in the disclosure as originally filed, it is unclear what color change for corn upon ozonation can be regarded as “maintaining color”. Does that mean no color change occurs at all, or some color change is allowed after ozonation? And for the latter case, how much color change is allowed such that it qualifies as “maintaining color”? clarification is required. 
Claims 4, 8, 13, 15-16, 23-25, 27-28, 30, 33-34 and 36 ultimately depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 13,  23-25, 27-28, 30, 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie (“Oxidative Degradation and Detoxification of Mycotoxins Using a Novel Source of Ozone”, Food and Chemical Toxicology 35 (1997) 807-820) in view of Aly (“Distribution of aflatoxins in product and by-products during glucose production from contaminated corn”, Nahrung/Food 46 (2002) No. 5, pp. 341-344) and Rayner (USPN 3,592,641).
With respect to claims 1, 4, 8, 13 and 24-25, McKenzie teaches a method of degrading aflatoxins such as aflatoxin B1 from corn, which involves treating finely ground corn that has been contaminated with aflatoxin and combined with water by bubbling ozone gas through the aqueous slurry mixture comprising the ground aflatoxin contaminated corn (abstract; page 810, Grain extraction). The reaction between ozone and aflatoxins resulted in a decrease in aflatoxin in concentration over time, provided that a constant ozone source was added (page 812, Results). Furthermore, McKenzie teaches a method wherein aflatoxin B1 is rapidly degraded (page 812, Fig. 3).
In addition, given that McKenzie fails to require that the ozone treatment and aflatoxin degradation process take place at an elevated temperature, the treatment process is considered to be conducted at room temperature. Moreover, McKenzie also discloses that it was already known in the art to degrade mycotoxins with ozone at ambient temperature (page 817, column 2, last paragraph; page 818, column 1, paragraph 1). Therefore, one having ordinary skill in the art would have been motivated to conduct the ozone treatment process as suggested by McKenzie at ambient or room temperature, which overlaps with the claimed temperature ranges as recited in claim 1.
McKenzie fails to expressly teach the total dosage rate of ozone as recited in claim 1 and 13. However, the dosage rate or the concentration of a reactant in a 
While McKenzie teaches treating the aflatoxin contaminated corn slurry comprising ground corn with ozone at a constant rate as recited above, the reference fails to expressly teach wet-milling the corn to produce a solid containing wet milled fraction of corn gluten and preparing the slurry as claimed.
Aly teaches wet-milling aflatoxin contaminated corn wherein the corn is ground and subjected to the wet-milling process (abstract; page 342, Section 2.3). After wet-milling the aflatoxins were distributed into starch, gluten, fiber, and germ, and wherein the gluten, fiber, and germ were the most highly contaminated fractions (abstract).
Both McKenzie and Aly teach aflatoxin contaminated corn. Given that Aly teaches a method of grinding aflatoxin contaminated corn, wherein a highly contaminated fraction comprising gluten, fiber, and starch is obtained, it would have 
The combination of references fail to expressly teach wherein the corn gluten slurry contains about 10 wt % to about 20 wt% dry solids per liter. However, the dry solids amount (or the amount of water) in the slurry will determine the concentration of the aflatoxin in the slurry which will further have an effect on the reaction rate between ozone and aflatoxin (McKenzie teaches that the reaction is a second order reaction; page 812, right column, 2nd para.). Therefore, it would have been obvious to and well within the skill level of one having ordinary skill in the art at the time of filing to vary the dry solids content of the slurry by adjusting the concentrations of both the water and the wet-milled fraction so as to quickly remove aflatoxin. 
McKenzie teaches performing the ozone treatment method as recited above for 5 minutes (Fig. 3), thus being silent regarding the duration of 15 min to 3 hours 1 or 30 min to 2 hours as recited in claims 1 or 25. However, the duration of a chemical reaction such as in the instant case the reaction between ozone and aflatoxin is the general condition known by one of ordinary skill in the art to affect the completeness of the reaction or the proportion of aflatoxin that could be removed from the slurry. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the reaction time through routine experimentation so as to ensure aflatoxin is removed to a great extent. Therefore, the lengths of time as recited in claim 1 and 25 are merely obvious variants of the prior art.	
Further, Rayner teaches a process for lowering the aflatoxin level in materials of all kinds which are contaminated with such aflatoxins, such as grains and corn, wherein the contaminated materials are hydrated and contacted with ozone gas (abstract; column 2, lines 27-30 and 34-41). According to Rayner, the time of treatment will depend on various factors including the amount of aflatoxin in the starting material, the concentration of ozone in the reaction system, the physical and chemical properties of the material (for example, the particle size of the material, its porosity or density, its fat content, moisture content, etc.) and particularly on the operating temperature employed (column 2, lines 62-63; column 3, lines 1 -5 and 11-12).
Both McKenzie and Rayner teach methods of ozone fumigation in order to reduce the aflatoxins in grains such as corn, wherein the contaminated materials are hydrated with water. Although McKenzie fails to expressly disclose the claimed treatment time, given that Rayner teaches a similar process and discloses that the time of treatment depends upon variable conditions, it would have been well within the skill level of one of ordinary skill it in the art at the time of filing to adjust the parameters such as the concentration of ozone and the temperature employed in the method of McKenzie, which would affect the treatment time. Moreover, because Rayner also suggests that the ozone treatment time depends on the amount of aflatoxin in the starting material, one having ordinary skill in the art would also understand that the treatment time used in the method of the modified McKenzie can be varied according to the amount of aflatoxin contamination. Therefore, the claimed time range would have been obvious, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 
Because the combination of prior art teaches and/or at least suggests each of the claimed method steps, the ozone treatment method of the modified McKenzie would have been expected to reduce the aflatoxin in the corn gluten slurry to the level as claimed if measured by LC/MS and maintain the color of the corn. Moreover, Rayner which teaches a method that is similar to McKenzie demonstrates that ozone treatment methods are capable of reducing the aflatoxin content to less than 20 p.p.b. (Rayner: Example 2).
Regarding claims 23 and 34, McKenzie as modified by Aly and Rayner teach the method as recited above with respect to claim 1. Even though the references fail to expressly disclose wherein the corn gluten slurry is contaminated with from about 100 to 500 ppb aflatoxin as claimed, Rayner expressly discloses that the amount of aflatoxin contamination can vary (column 2, line 64). Therefore, it would have been obvious to conduct the treatment method of the modified McKenzie on corn gluten slurries that have been contaminated with any amount of aflatoxin, and are thus in need of aflatoxin reduction.
Further regarding claim 34, because the combination of prior art teaches and/or at least suggests each of the claimed method steps, the ozone treatment method of the modified McKenzie would have been expected to reduce the aflatoxin in the corn gluten slurry as claimed. Moreover, Rayner which teaches a method that is similar to 
Further regarding claim 34, given that Rayner teaches a similar process and disclose that the time of treatment depends upon variable conditions, it would have been well within the skill level of one of ordinary skill it in the art at the time of filing to adjust the parameters such as the concentration of ozone and the temperature employed in the method of McKenzie, which would affect the treatment time. Moreover, because Rayner also suggests that the ozone treatment time depends on the amount of aflatoxin in the starting material, one having ordinary skill in the art would also understand that the treatment time used in the method of the modified McKenzie can be varied according to the amount of aflatoxin contamination. Therefore, the claimed time range would have been obvious, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Moreover, even to the extent that McKenzie alone fails to expressly teach the claimed rate of ozone treatment and temperature, Rayner suggests that these conditions were known to be varied in the aflatoxin decontamination by treatment with ozone process.
Regarding claim 27-28 and 30, McKenzie as modified by Aly and Rayner teaches the method as recited above. While McKenzie fails to teach further processing of the corn slurry after ozone treatment and aflatoxin reduction, Rayner teaches a final aeration/drying procedure after ozone treatment (column 3, lines 39-45 and 67-69). Rayner also teaches substantially reducing aflatoxin levels in contaminated oilseeds in order to prevent them from being hazardous to humans as well as that meals can be 
Therefore, regarding claim 28 and the first step in claim 30, it would have been obvious to dry the treated corn gluten slurry of the modified McKenzie in order to prepare a dried corn gluten meal, since Rayner teaches that drying the ozone treated material was suitable for obtaining a final product that is free from the remaining gaseous reagent and excess moisture. Furthermore, regarding claims 27 and the second step in claim 30, given that the modified McKenzie teaches decontaminating the corn gluten slurry by substantially reducing the aflatoxin and given that Rayner suggests that a substantially reduced aflatoxin content is no longer hazardous, it would have been obvious to further process and dry the treated slurry in order to obtain desirable decontaminated components of corn, such as soluble and insoluble corn fibers, corn brans, and corn gluten as claimed.
Regarding claim 33
Regarding claim 36, as enumerated above, given that the dosage rate or the concentration of a reactant in a chemical reaction such as the reaction between ozone and aflatoxin is the general condition known by one of ordinary skill in the art to affect the rate and/or completeness of the reaction, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the dosage rate of ozone through routine experimentation such that substantial amount of aflatoxin could be degraded quickly. Therefore, the dosage rate as recited in the claim is merely an obvious variant of the prior art. 
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over McKenzie in view of Aly and Rayner as applied to claim 1 above and in further view of Meissner (USPGPub 2011/0105577 Al).
With respect to claims 15-16, McKenzie as modified by Aly and Rayner teaches the method as recited above with respect to claim 1. However, the references fail to teach wherein during the process a liquid antifoaming agent is added in an amount sufficient to prevent foaming during the addition of gas to the corn gluten slurry.
Meissner teaches a method of reducing aflatoxins in maize or corn plants wherein the treatment formulation comprises water (abstract; [0003]-[0004]; [0257]; [0260]-[0261]; [0267]; [0272]). In addition, the formulation may also comprise defoamers ([0268]).
Both the modified McKenzie and Meissner teach aqueous methods of reducing mycotoxins, such as aflatoxins, from maize, wherein the method comprises the use of water. It would have been obvious to one having ordinary skill in the art at the time of filing to add a liquid anti-foaming agent to the method of the modified McKenzie, 
Moreover, regarding the step in which the anti-foaming agent is added, “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).

Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 5 of the Remarks that cited arts fail to teach the limitation about “maintaining color”.
Applicant’s arguments are considered. However, one of ordinary skill in the art would not be reasonably apprised of the scope of the claim, for the reason that it is not clear what “maintaining color” actually encompasses. See the 35 USC 112 rejection set forth in the instant office action. On the other hand, because the combination of the arts teaches and/or at least suggests each of the claimed method steps, the ozone treatment method of the modified McKenzie would have been expected to maintain the color of the corn. See In re Best.
Regarding whether the showing in Table 8-9 of the specification could enable the broad ranges of corn solids and/or ozone dosage as recited in the claim, applicant argues on pages 5-8 of the Remarks that given that the ozonolysis of aflatoxin and ozonolysis of xanthophyll are both second-order reactions (e.g., a biomolecular process as applicant has put), varying the concentration of corn solids does not change the ratio 3] in the rate expression for the ozonolysis rate of aflatoxin and xanthophyll will be increased by exactly the same set amount. Therefore, applicant concludes that a skilled artisan would be able to ascertain the trend from the narrow showing thus the showing is commensurate in scope with the claim.
Applicant’s arguments are considered but found unpersuasive. Applicant’s conclusion is essentially based on the presumptions that ozonolysis of aflatoxin and ozonolysis of xanthophyll are both second-order reactions. However, while McKenzie confirms that the reaction between ozone and an aflatoxin is a second-order reaction (see page 812, right column of McKenzie), applicant’s presumption that the ozonolysis of xanthophyll follows a second order kinetic does not have evidentiary support. As a matter of fact, the preponderance of the references is pointing to a fact that ozonolysis of a carotenoid including carotene and xanthophyll is zero-order reaction; for example, Henry (Henry, “Effect of ozone and oxygen on the degradation of carotenoids in an aqueous model system”, JAFC, 2000, 48, pages 5008-5013)  discloses that degradation of a carotenoid such as xanthophyll (e.g., cryptoxanthin) and carotene by ozone all follows zero-order kinetics (Abstract; Fig. 3; page 5010, para. “Kinetic and reaction rate”); similarly, Benevides (Benevides, “A chemical study of beta-carotene oxidation by ozone in an organic model system and identification of the resulting products”, Food Chemistry, 2011, 126, pages 927-924) 
As such, where applicant’s assertion that the showing is commensurate in scope with the claim is essentially based on an unsubstantiated presumption that ozonolysis of xanthophyll follows second-order kinetic, the preponderance of the references is showing otherwise.
Therefore, the examiner submits again that the showing is not commensurate in scope with claim, for the very reason set forth in the para. 39-43 of the office action mailed 11/05/2021.
Examiner notes that applicant has amended the ozonolysis temperature from 10-60 ºC to 10-30 ºC and argues on page 6 of the Remarks that the end points as currently amended are close to room temperature which renders the rejection moot.
Examiner disagrees. There is no adequate basis to conclude that the ozonolysis at 10 ºC will result in a same or similar result as an ozonolysis at room temperature, knowing that temperature affects a chemical reaction both thermodynamically and kinetically.
Regarding whether the showing in Table 8-9 of the specification is “unexpected”, applicant argues on pages 8-12 of the Remarks that degradation of aflatoxin necessitates reaction at the aromatic rings, that there are aflatoxins do not bear double bond such as aflatoxin B2, and that the linear conjugation double bonds in xanthophyll are more susceptible to ozonolysis than aromatic rings in aflatoxin. Applicant goes on to submit that the skilled artisans would have expected xanthophyll reacts faster than 
Applicant’s arguments are considered but found unpersuasive because:
First, all the aflatoxin compounds actually contain a double bond that is not part of the aromatic ring. Applicant appears to have ignored the double bond next to the carbonyl group in each of aflatoxin of B1, B2, G1 and G2 (see Fig. 1 of the instant specification and Fig. 1 of McKenzie). It just happens that this double bond is among where the ozonolysis reaction starts (again, see Fig.1 of instant specification). This double bond in aflatoxin could be more susceptible to ozonolysis than the long linear conjugation double bonds in xanthophyll due to delocalization of p-elections in the latter. Thus, even a skilled artisan acknowledges that the aromatic ring of aflatoxin is more stable than the long linear conjugation double bonds in xanthophyll, he/she would not be so sure if xanthophyll reacts faster than aflatoxin.
Second, applicant is invited to shift the focus from the aflatoxin or xanthophyll to ozone. Ozone is such a strong and powerful oxidizing agent which will degrade a substrate in no time regardless of whether it is aflatoxin or xanthophyll, that a skilled artisan would not likely to anticipate xanthophyll could be degraded faster than aflatoxin when exposed to ozone. 
Third, whether the color could be maintained when an aflatoxin-contaminated corn sample is exposed to ozone also depends on the amounts of aflatoxin and/or pigment in the corn sample. It is will be hard for a skilled artisan to make a quick judgment of whether it is unexpected to see the color of corn is maintained in the process of degrading aflatoxin with ozone without the knowledge about their relative 
Therefore, examiner submits again that the showing is not sufficient in rebutting the prima facie case of obviousness, for the reason that it is not commensurate in scope with the claim, and that the applicant has not shown the result is greater than expected. See MPEP 716.02 (d), which states that unexpected results must be commensurate in scope with the claims, and MPEP 716.02 (b), which state that the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nikki H. Dees/Primary Examiner, Art Unit 1791